PRESENT: All the Justices

COMMONWEALTH OF VIRGINIA
                                                                       OPINION BY
v. Record No. 180940                                             JUSTICE WILLIAM C. MIMS
                                                                       May 30, 2019
AUDREL JACK WATSON, JR.


                FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                            Thomas J. Wilson, IV, Judge

       In this appeal, we consider whether the imposition of a sentence below the statutory

minimum renders the judgment void ab initio or merely voidable.

               I. BACKGROUND AND MATERIAL PROCEEDINGS BELOW

       In 2007, Audrel Jack Watson, Jr. was convicted on Alford pleas to several offenses,

including four counts of using a firearm in the commission of a felony, in violation of Code §

18.2-53.1. The circuit court sentenced him to a term of three years’ imprisonment for each

count, to be served consecutively.

       Ten years later, Watson filed a motion to vacate three of the four sentences imposed upon

him as void ab initio. He noted that the statute imposed a mandatory minimum term of five

years’ imprisonment for any second or subsequent offense. Consequently, he asserted, three of

his three-year sentences are void ab initio for being shorter than the statutorily-prescribed five-

year minimum.

       The Commonwealth moved to dismiss Watson’s motion, arguing among other things that

under Smith v. Commonwealth, 195 Va. 297, 300 (1953) and Royster v. Smith, 195 Va. 228, 234

(1953), sentences below the statutory minimum are not void ab initio but only voidable.

Consequently, it asserted that pursuant to Rule 1:1 Watson’s sentences had become final years

before he filed his motion to vacate. Watson responded that under Rawls v. Commonwealth, 278
Va. 213 (2009), any sentence imposed outside a statutorily-prescribed range is void ab initio.

The circuit court issued a letter opinion in which it agreed with Watson, relying on Rawls and

Grafmuller v. Commonwealth, 290 Va. 525 (2015). It thereafter entered an order granting

Watson’s motion to vacate his sentences and reopening the relevant criminal cases for further

proceedings.

       We awarded the Commonwealth this appeal.

                                         II. ANALYSIS

       We review lower courts’ interpretations of our precedents de novo. Hicks v. Mellis, 275
Va. 213, 218 (2008).

       The Commonwealth asserts that the circuit court erred by ruling that Watson’s sentences

are void ab initio and therefore could be vacated upon his motion a decade later. Rule 1:1 limits

the circuit court’s jurisdiction to 21 days after entry of judgment. Although Rule 1:1 applies

only to voidable judgments, not to void ones, the Commonwealth argues that this Court held in

both Smith, 195 Va. at 300, and Royster, 195 Va. at 234, that a sentence below the statutory

minimum is only voidable, and the circuit court mistakenly ruled that those holdings had been

overruled. The Commonwealth argues that in Rawls this Court was limited by the assignments

of error, which presented the question only of whether a sentence above the statutory maximum

was void ab initio. The Commonwealth contends that the language in Rawls suggesting that any

sentence outside the statutory range, rather than only the excessive, over-the-range sentence at

issue in that case, was dictum.

       Watson responds that in Rawls, the Court expressly stated that it was adopting a new rule,

precisely for the purpose of creating uniformity:

       Today we adopt the following rule that is designed to ensure that all criminal
       defendants whose punishments have been fixed in violation of the statutorily



                                                 2
         prescribed ranges are treated uniformly without speculation. We hold that a
         sentence imposed in violation of a prescribed statutory range of punishment is
         void ab initio because the character of the judgment was not such as the [c]ourt
         had the power to render.
278 Va. at 221 (italics and internal quotation marks omitted). He argues that Smith and Royster

cannot survive that holding, so they were implicitly overruled. He contends that the Rawls

language was not dictum because the Court unequivocally stated that it was creating a new rule

that all extra-range sentences were void, whether too long or too short, so Rule 1:1 does not

apply.

         The Commonwealth replies by reiterating that Smith and Royster are the law of Virginia

until overruled, and Rawls did not overrule them. Under stare decisis, a circuit court lacks power

to rule that this Court has overruled its earlier precedent by implication.

         Watson is correct that our intention when we decided Rawls was to promote uniformity.

However, the disparity we sought to eliminate was not between above-range and below-range

sentences, but in how circuit courts were correcting jury sentences later discovered to be

unlawful.

         Rawls was sentenced by a jury that had been erroneously instructed about the sentencing

range for the offense for which he was convicted, second-degree murder. The sentencing range

at the time of his offense was 5-to-20 years’ incarceration. Before his trial, the General

Assembly raised the maximum sentence to 40 years. 278 Va. at 215. The circuit court

incorrectly instructed the jury on the newer range, and it imposed a sentence of 25 years’

imprisonment. Rawls later filed a motion to vacate that sentence, noting that it exceeded the

statutory maximum at the time of his offense. The Commonwealth conceded the fact that the

sentence exceeded the statutory range but argued that the court should simply impose the




                                                  3
superseded 20-year maximum. Rawls argued that a new sentencing hearing was required. The

circuit court ruled for the Commonwealth. Id. at 216-17.

       When Rawls appealed, we surveyed our precedents in which we had considered whether

a new sentencing hearing was required after a jury returned an unlawful sentence. We concluded

that those precedents “have not been uniform. In many instances, our jurisprudence requires a

court to speculate regarding how a jury would have fixed a defendant’s punishment had the jury

been properly instructed or had the jury properly applied a correct instruction.” Id. at 218. That

is the problem we sought to resolve when we held that “a criminal defendant in that situation is

entitled to a new sentencing hearing” so that “all criminal defendants whose punishments have

been fixed in violation of the statutorily prescribed ranges are treated uniformly without any

speculation.” Id. at 221 (emphasis added). In other words, we wanted to stop trial courts from

trying to guess what juries might have done, as they had in some cases but not others, and to

instead require that they always conduct a new sentencing hearing with a new jury.

       The Court considered a similar issue in Grafmuller. In that case, the defendant pled

guilty to two counts of child sex offenses and was sentenced by a judge, not a jury. The offenses

had five-year statutory maximums but the court sentenced him to 10 years’ imprisonment on

each. He moved for a new sentencing hearing but the court instead modified his sentences by

reducing solely the amount of time it had suspended, leaving him the same duration of active

incarceration. 290 Va. at 527-28.

       The defendant appealed and we reversed, applying Rawls. We ruled that Rawls was

“purposefully broad.” We noted that our “holding was not limited to cases in which the jury

imposed a sentence in excess of the statutory maximum.” Id. at 530. “The requirement [for a

new sentencing hearing] was announced to ensure that all criminal defendants whose




                                                 4
punishments have been fixed in violation of the statutorily prescribed ranges are treated

uniformly.” Id. (internal quotation marks omitted) (emphasis omitted). We therefore held that

the distinction between sentencing error by a jury or by a judge was one without a difference in

that context. Id. at 530-31.

       Consequently, the issue that Watson raises in this case was not raised in either Rawls or

Grafmuller. In each of those cases, the Commonwealth agreed that the respective sentences

were void, because they were too long. Grafmuller, 290 Va. at 528; Rawls, 278 Va. at 216.

While the language we used when we decided them was intended to be broad, our decisions were

nevertheless restricted to the legal question in dispute. Specifically, when the judge or jury

imposing sentence exceeds the discretion conferred by the legislature when it enacted a statutory

range, see Alston v. Commonwealth, 274 Va. 759, 771-72 (2007) (describing the imposition of a

sentence within a statutory range as an act of discretion), may the trial judge simply impose a

new sentence without ordering a new hearing? Therefore, we today clarify that our holdings in

Rawls and Grafmuller are limited to such cases, and the answer to the question raised in them is

no. In other words, when (1) the General Assembly has prescribed a statutory range of sentences

for an offense, and (2) a sentence is challenged at a procedurally permissible time as lying

outside that range, then (3) the trial court must conduct a new sentencing hearing to permit the

sentencing entity, whether judge or jury, to impose a lawful sentence. Whether the judgment is

void or voidable determines the “procedurally permissible time.”

       In light of this clarification of Rawls and Grafmuller, it is clear that those cases did not

overrule Smith and Royster, * which dealt squarely with the legal question Watson raises here.



       *
         As we noted in Clark v. Virginia Dep't of State Police, 292 Va. 725, 735-36 (2016), the
Supreme Court of the United States discourages lower courts from concluding that its “‘more
recent cases have, by implication, overruled an earlier precedent.’” (Quoting Agostini v. Felton,


                                                  5
While it is undoubtedly error to sentence a defendant to a term of imprisonment shorter than that

authorized by the General Assembly, such error renders the judgment merely voidable, not void.

Royster, 195 Va. at 234-35 (internal quotation marks omitted). We were not unaware when we

decided Smith and Royster that a sentence to a term longer than authorized by the General

Assembly was, by contrast, void. To the contrary, in Smith, 195 Va. at 299, we cited and

discussed Crutchfield v. Commonwealth, 187 Va. 291, 297-98 (1948), a case in which we agreed

with a trial court that a sentence in excess of the statutory maximum was a nullity but held that

the appropriate remedy was only a new sentence, not a new trial.

       The legal justification for treating a sentence to a term of imprisonment shorter than the

term prescribed by law as voidable, but one longer than the term so prescribed as void ab initio is

rooted deeply in the law. The Magna Carta of King John famously provided that “[n]o free man

shall be seized or imprisoned . . . except . . . by the law of the land.” Magna Carta, ch. 39,

reprinted in British Library, Magna Carta: Law, Liberty, Legacy 267 (Claire Breay & Julian

Harrison eds. 2015). But we need not dig so deep in this case because it is clear that once a court

has imposed the greatest sentence that the legislature has authorized, the court has exhausted all

its power to punish and “its further exercise [i]s prohibited.” Ex parte Lange, 85 U.S. 163, 176

(1873). Thus, any excessive sentence is void “because the power to render any further judgment

did not exist.” Id. The reverse is not true. A sentence for less than what the legislature has

allowed is merely legal error, and when a court has power to render a judgment, it has the power




521 U.S. 203, 237 (1997)). We echo the sentiment and, like that Court, direct that “‘if a
precedent of this Court has direct application in a case, yet appears to rest on reasons rejected in
some other line of decisions, lower courts should follow the case which directly controls, leaving
to this Court the prerogative of overruling its own decisions.’” Id. (quoting Agostini, 521 U.S. at
237 (alteration omitted)).


                                                  6
render an erroneous one. E.g., White v. State ex rel. Johnson, 37 So. 2d 580, 581 (Fla. 1948); In

re Bourke’s Estate, 156 P.2d 501, 505 (Kan. 1945).

                                       III. CONCLUSION

       For the reasons set forth above, we conclude that the circuit court erred by ruling that

Rawls or Grafmuller overruled Royster and Smith and Watson’s erroneous sentences were void

ab initio. The court therefore lacked jurisdiction under Rule 1:1 to consider his motion to vacate

his sentences. Accordingly, we will vacate its judgment granting that motion and reopening the

associated criminal cases.

                                                                                          Vacated.




                                                7